Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-2, 4-14, 16-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinides, U.S. pat. No. 11,055,252, in view of Paolino, U.S. pat. Appl. Pub. No. 2017/0371698.
Per claim 1, Constantinides discloses a network appliance comprising circuitry to: 
a) identify a present demand on resources of the network appliance, wherein the present demand indicates a demand on processing resources of the network appliance to process data associated with received network packets, e.g., 8 GPU (see col 5, ln 8-33);
b) determine a present capacity of one or more acceleration resources of the network appliance, e.g., identify capacity of modular hardware accelerators (col 9, ln 49-67);
c) determining whether a switch is to operate in one or multiple operation or configuration modes including first active operation mode and second active operation based on present demand and present capacity of acceleration resources, the determined operation mode to indicate which of the acceleration resources are to be enabled/connected or disabled/disconnected (see col 6, ln 1-38), wherein the first active operation mode is determined based on a first capacity of the one or more accelerator resources and the second active operation mode is determined based on a second capacity level of the one or more accelerator resources, e.g., connecting one 8-GPU accelerator module in the first mode or pairing two or more 4-GPU accelerator modules in the second mode (see col 10, ln 1-31);
d) configuring the switch to operate based on the determined operation mode, and cause acceleration resources of the network appliance to be enabled/connected or disabled/disconnected based on the determined operation mode (see col 7, ln 35-64).
	Although Constantinides teaches implementing hardware virtualization for executing virtual machines (VMs) (see col 13, ln 34-47), Constantinides does not explicitly teach that the switch comprises a virtual switch to allocate resources to VMs. Paolino however discloses such use of a virtual switch (as an interfacing software layer) to allocate physical and/or virtualized resources to VMs (see Paolino, par 0048).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the virtual switch (as interfacing software layer) within the switching unit in Constantinides because it would have enabled configuring physical switches for enabling/selecting suitable accelerator resource for executing VMs (see Paolino, par 0048).
	Per claims 2 and 4, Constantinides teaches identifying the present demand on acceleration resources of the network appliance including demand for inline hardware accelerators (see col 12, ln 50-54).
	Per claims 5-6, Constantinides teaches determining a third operation mode that disables/disconnects one modular accelerator from current allocated resource when the demand has changed, e.g., removing 4-GPU from current 8-GPU capacity to meet a new demand (see col 10, ln 1-31).
	Per claims 7-8, Constantinides teaches configuring the switch in the first operation mode comprising enabling one 8-GPU acceleration module upon determining capacity of the module (see col 10, ln 1-31).
	Per claims 9-10, Constantinides teaches configuring the switch in the second operation mode comprising enabling two 4-GPU acceleration modules upon determining capacity of the module (see col 10, ln 1-31).
	Per claims 11-12, Constantinides teaches configuring the virtual switch in the third operation mode comprising disabling a previously connected/enabled accelerator module, e.g., removing 4-GPU from current 8-GPU capacity (see col 10, ln 1-31).
	Claims 13-14, 16-23 and 28-29 are similar in scope as that of claim 1-2 and 4-12.


Response to Amendment
3.	Applicant’s arguments filed November 7, 2022 with respect to claims 1-2, 4-14, 16-23 and 28-29 have been considered but are not found persuasive.
Applicant alleges that Constantinides does not teach operating the switch in multiple active modes because the switch merely operates to couple or decouple the entire hardware acceleration devices. Examiner disagrees.
The fact that the switch can operate to couple or decouple the hardware acceleration devices would sufficiently define at least two active operation modes of the switch. The first mode is to couple the hardware acceleration device to the system resources, and the second mode is to decouple the hardware acceleration devices from the system resources, wherein the mode is determined based on capacity of the acceleration devices and the demand at that time (see Constantinides, col 6, ln 1-38).
Moreover, Constantinides also teaches operating the switch in multiple coupling modes such as coupling a single hardware acceleration device or coupling two or more hardware acceleration device, i.e., pairing acceleration devices, wherein the coupling mode is determined based on different (first or second) capacities of the hardware acceleration devices (see Constantinides, col 10, ln 1-31). Thus, examiner submits that Constantinides discloses the alleged claim limitation.


Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/14/22